Citation Nr: 0432133	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-19 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disease, 
to include as due to exposure to herbicides and asbestos.  

2.  Entitlement to service connection for a back disability, 
to include ankylosing spondylitis and degenerative joint 
disease of the spine, to include as due to exposure to 
herbicides and asbestos.  

3.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, to include as due to exposure 
to herbicides and asbestos.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from September 1969 
to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia.                 


FINDINGS OF FACT

1.  The appellant does not have a respiratory disorder, to 
include chronic obstructive pulmonary disease (COPD), that is 
attributable to military service, to include any in-service 
herbicide or asbestos exposure.     

2.  The appellant does not have a back disability, to include 
ankylosing spondylitis and degenerative joint disease of the 
spine, that is attributable to military service, to include 
any in-service herbicide or asbestos exposure.  

3.  The appellant does not have degenerative joint disease of 
the cervical spine that is attributable to military service, 
to include any in-service herbicide or asbestos exposure.    


CONCLUSIONS OF LAW

1.  A respiratory disorder, to include COPD, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).   

2.  A back disability, to include ankylosing spondylitis and 
degenerative joint disease of the spine, was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).    

3.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in September 2002, prior to the initial 
rating decision with regard to the issues on appeal, in which 
the appellant was notified of the types of evidence he needed 
to submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
specifically informed the appellant what was needed from him 
and what VA would obtain on his behalf.  Id.  The RO sent the 
appellant another letter in March 2003 in which he was again 
notified of the types of evidence he needed to submit, and 
the development the VA would undertake.  The appellant was 
informed of the elements needed to substantiate a service 
connection claim, including requirements specific to Agent 
Orange and asbestos claims.  In addition, the Board observes 
that the June 2003 statement of the case provided the 
appellant with the text of the relevant portions of the VCAA, 
as well as the implementing regulations.  The Board further 
notes that there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claims.  The appellant has also been 
notified of the applicable laws and regulations pertinent to 
his service connection claims.  Moreover, the appellant has 
been afforded the opportunity to present evidence and 
argument in support of the claims, including at a September 
2004 hearing which was conducted at the RO before a member of 
the Board.  Id.  Thus, VA's duty to notify has been 
fulfilled.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in December 2002, the appellant 
underwent a VA examination which was pertinent to his service 
connection claims.  The Board further observes that in this 
case, there is no outstanding evidence to be obtained, either 
by VA or the appellant.  Consequently, given the standard of 
the new regulation, the Board finds that VA did not have a 
duty to assist that was unmet.  The Board also finds, in 
light of the above, that the facts relevant to this appeal 
have been fully developed and there is no further action to 
be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

II.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a respiratory disorder, to include 
COPD, a back disability, to include ankylosing spondylitis 
and degenerative joint disease of the spine, and/or 
degenerative joint disease of the cervical spine.  The 
records show that in September 1971, the appellant underwent 
a separation examination.  At that time, the appellant's 
lungs and chest, heart, and spine and other musculoskeletal 
system were all clinically evaluated as normal, and a chest 
x-ray was reported to be negative.            


VA Medical Center (VAMC) outpatient treatment records, from 
March 2001 to October 2002, show that in March 2001, the 
appellant was treated for complaints of pain in the back, 
neck, spine, and shoulders.  At that time, it was noted that 
the appellant had a history of degenerative joint disease for 
10 years, and a history of COPD for 10 years.  It was also 
reported that the appellant was a chronic smoker and that he 
had smoked one pack of cigarettes per day for the last 30 
years.  Following the physical examination, the appellant was 
diagnosed with the following: (1) degenerative joint disease, 
(2) chronic smoker, and (3) COPD.      

In November 2002, the RO received private medical treatment 
records, from May 1986 to October 2002.  The records show 
that in May 1986, the appellant was treated for complaints of 
back pain.  At that time, it was noted that the appellant had 
a five to six year history of back pain, and that it started 
out in his lumbar spine and eventually moved to his neck.  
The assessment was of probable ankylosing spondylitis.  
According to the records, x-rays were subsequently taken of 
the appellant's lumbosacral spine and bilateral sacroiliac 
(SI) joints.  The x-rays were interpreted as showing 
essentially negative lumbosacral spine and essentially 
negative SI joints.  The records also reflect that in October 
1986, the appellant was treated for complaints of pain in his 
joints, including his shoulders, knees, back, and neck.  The 
assessment was fibromyositis.  The records further reflect 
that in November 1990, the appellant had a chest x-ray taken.  
The x-ray was interpreted as showing COPD, with no evidence 
of superimposed acute pulmonary pathology.  According to the 
records, in August 1994, the appellant had another chest x-
ray taken.  The x-ray was interpreted as showing mild COPD, 
emphysematous type.  The remaining records show intermittent 
treatment for the appellant's COPD and his complaints of back 
and neck pain.    

In December 2002, the appellant underwent a VA examination.  
At that time, the examining physician noted that the 
appellant had a history of COPD, degenerative joint disease, 
and ankylosing spondylitis, and that the appellant continued 
to be symptomatic.  According to the examiner, the appellant 
smoked one pack of cigarettes a day.  The examiner stated 
that while the appellant was in the military, his Military 
Occupational Specialty (MOS) was working in a medivac 
helicopter.  After the appellant's discharge, he worked for 
the Mercer County school board in a warehouse in a 
supervisory position.  In July 2000, the appellant retired 
after 30 years of employment, secondary to general fatigue 
and progression of weakness, with pain and shortness of 
breath.  The examiner indicated that all of the appellant's 
illnesses had occurred since getting out of the military.  
The examiner also noted that according to the appellant, 
although he had had chronic pains in his back, neck, and 
upper extremities, he had missed very little work and his 
work did not require a lot of physical exertion.  The 
examiner stated that in November 2000, the appellant had a 
chest x-ray taken which showed emphysema, with few small 
bulla noted in the bilateral apices and with no acute 
changes.  The examiner further reported that in September 
2002, the appellant had an x-ray taken of his lumbar spine 
which was reported to show minimal degenerative changes.  
Following the physical examination, the appellant was 
diagnosed with the following: (1) hypertension, (2) COPD, (3) 
degenerative joint disease, (4) ankylosing spondylitis, (5) 
possible fibromyalgia, (6) hypercholesterolemia, and (7) 
peripheral vascular disease.  The examiner opined that all of 
the aforementioned diagnoses occurred post service, and were 
not as likely related to conditions exposed to in the 
service.       

In February 2003, the appellant submitted a statement in 
support of claim (VA Form 21-4138).  In the statement, the 
appellant maintained that he developed a breathing condition 
due to in-service exposure to asbestos and Agent Orange.  

In March 2003, the RO received VAMC outpatient treatment 
records, from November 2001 to February 2003.  The records 
show intermittent treatment for the appellant's COPD, 
ankylosing spondylitis, and degenerative joint disease of the 
spine.  

The Board notes that in September 2004, a hearing before the 
Board was conducted at the RO.  At that time, the appellant 
testified that while he was in the military, he served aboard 
the U.S.S. IWO JIMA, off the coast of Vietnam, and that the 
ship carried "helicopters and Marines" for air assaults, 
"landing Marines on the beach."  The appellant stated that 
his MOS was as a combat engineer, which involved scoping an 
area prior to a helicopter landing to make sure the area was 
clear and safe for landing.  He noted that he went ashore in 
Vietnam numerous times when the ship landed for mail or 
supplies.  According to the appellant, while he was aboard 
the ship, he developed breathing problems.  The appellant 
stated that there was mold and mildew in his sleeping 
quarters and that it was difficult for him to breath.  He 
indicated that on the deck of the ship, he would breath in 
the fuel from the helicopters, which also caused him to have 
difficulties breathing.  According to the appellant, he 
breathed in the fumes from the helicopters on a daily basis.  
The appellant further reported that he was exposed to 
asbestos-coated pipes and tiles, which were all over the 
ship.  He testified that due to the cold, damp, and "mildew 
musty" environment of the ship, he developed pain and 
stiffness in his joints.  In response to the question as to 
whether the appellant had ever received treatment for his 
joint pain and stiffness, the appellant responded that he 
would "mention it" and he would get a few aspirin or 
Tylenol to relieve the pain, but that he essentially "lived 
with it."  The appellant stated that after his discharge, he 
continued to have problems with his breathing and joint pain 
and stiffness.  He reported that he was first diagnosed with 
a back disorder in the 1970's or 1980's, and that he was 
first diagnosed with a respiratory disorder in the 1980's.    

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).      

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).    

The evidence of record shows that the appellant currently has 
a respiratory disorder, diagnosed as COPD, a back disability, 
diagnosed as ankylosing spondylitis and degenerative joint 
disease of the spine, and degenerative joint disease of the 
cervical spine.  In regard to the appellant's arthritis of 
the cervical spine, although the evidence of record does not 
include a specific diagnosis of degenerative joint disease of 
the cervical spine, the Board notes that the evidence of 
record shows that the appellant has been diagnosed with 
degenerative joint disease of the spine, and as such, the 
Board finds that the aforementioned diagnosis includes 
degenerative joint disease of the cervical spine.  Thus, the 
next question to be addressed is whether the appellant's 
COPD, ankylosing spondylitis, and/or degenerative joint 
disease of the spine, to include the cervical spine, are 
attributable to his military service.  In this regard, the 
appellant contends that while he was serving aboard the 
U.S.S. IWO JIMA, he developed breathing problems and pain and 
stiffness in his joints due to the damp, moldy environment of 
the ship.  The appellant maintains that he also developed 
breathing problems from breathing in the fumes from the 
helicopters.  According to the appellant, he continued to 
experience breathing problems and joint pain and stiffness 
after his discharge, and he was eventually diagnosed with 
COPD, ankylosing spondylitis, and degenerative joint disease 
of the spine, including the cervical spine.  Thus, the 
appellant contends that his currently diagnosed COPD, 
ankylosing spondylitis, and degenerative joint disease of the 
spine, including the cervical spine, are all related to his 
period of active military service.     

After reviewing the evidence of record, the Board finds that 
the appellant's respiratory disorder, currently diagnosed as 
COPD, back disability, currently diagnosed as ankylosing 
spondylitis and degenerative joint disease of the spine, and 
degenerative joint disease of the cervical spine, are not the 
result of injury or disease incurred in, or aggravated by, 
his military service.  In this regard, the Board notes that 
the appellant's service medical records are negative for any 
complaints or findings of a respiratory disorder, to include 
COPD, a back disability, to include ankylosing spondylitis 
and degenerative joint disease of the spine, and/or 
degenerative joint disease of the cervical spine.  In 
addition, the records show that in the appellant's September 
1971 separation examination, the appellant's lungs and chest, 
heart, and spine and other musculoskeletal system were all 
clinically evaluated as normal.  Moreover, a chest x-ray was 
reported to be negative.     

The first evidence of any treatment for a respiratory 
disorder, to include COPD, was in November 1990, 
approximately 19 years after the appellant's separation from 
the military.  Private medical records reflect that in 
November 1990, an x-ray of the appellant's chest was 
interpreted as showing COPD.  In addition, the first evidence 
of any treatment for ankylosing spondylitis was in May 1986, 
approximately 14 years after the appellant's separation from 
the military.  Private medical records show that in May 1986, 
the appellant was diagnosed with probably ankylosing 
spondylitis.  However, x-rays of the appellant's lumbosacral 
spine and bilateral SI joints which were taken at that time 
were interpreted as showing essentially negative lumbosacral 
spine and essentially negative SI joints.  Thus, the first 
evidence of record showing any treatment for degenerative 
joint disease was in March 2001, approximately 29 and a half 
years after the appellant's separation from the military.  
VAMC outpatient treatment records reflect that in March 2001, 
the appellant was diagnosed with degenerative joint disease.  

In the instant case, due consideration has been given to the 
appellant's statements that his respiratory disorder, 
currently diagnosed as COPD, back disability, currently 
diagnosed as ankylosing spondylitis and degenerative joint 
disease of the spine, and degenerative joint disease of the 
cervical spine, were incurred during his period of active 
military service.  Although the appellant's lay statements 
are considered competent evidence when describing symptoms of 
a disease, and are competent to establish the occurrence of 
an injury, they are not competent evidence to establish the 
etiology of his current diagnoses.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the appellant is not competent 
to make a determination that his current COPD, ankylosing 
spondylitis, and degenerative joint disease of the spine, 
including the cervical spine, were incurred during his period 
of active military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).     

As such, the fact remains that there is no competent evidence 
on file linking the appellant's respiratory disorder, 
currently diagnosed as COPD, back disability, currently 
diagnosed as ankylosing spondylitis and degenerative joint 
disease of the spine, and/or degenerative joint disease of 
the cervical spine, to service or to any incident of service, 
despite his assertion that such a causal relationship exits.  
In this regard, the Board notes that in the appellant's 
December 2002 VA examination, the examiner opined that the 
appellant's COPD, ankylosing spondylitis, and degenerative 
joint disease, all occurred post service and were not as 
likely related to conditions exposed to in service.     

In the instant case, the Board further recognizes the 
appellant's contention that his currently diagnosed COPD, 
ankylosing spondylitis, and degenerative joint disease of the 
spine, including the cervical spine, are due to Agent Orange 
exposure while he was in the military.  

The Board notes that a change in the law has taken place with 
respect to the adjudication of claims based upon exposure to 
Agent Orange during service in Vietnam.  On December 27, 
2001, the President signed the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA), Pub. L. No. 107-113, 
115 Stat. 976 (2001).  That new statute, in pertinent part, 
redesignated and amended 38 U.S.C.A. § 1116(f) to provide 
that, for purposes of establishing service connection for a 
disability or death resulting from exposure to an herbicide 
agent, including a presumption of service connection under 
this section, a veteran who, during active military, naval, 
or air service, served in Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent of the kind specified in section 1116 (West 
2002), unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.

Prior to December 27, 2001, the provisions of 38 U.S.C.A. § 
1116 and its implementing regulations found at 38 C.F.R. § 
3.307(a)(6)(iii), were interpreted as providing that, only if 
a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the listed diseases which is 
presumed to have resulted from exposure to herbicides under 
38 C.F.R. § 3.309(e), the veteran was then presumed to have 
been exposed to Agent Orange or similar herbicide.  McCartt 
v. West, 12 Vet. App. 164 (1999).  In other words, the 
presumption of exposure was applicable only if the veteran 
had one of the listed diseases specifically enumerated under 
38 C.F.R. § 3.309(e).  Now, the law as it currently stands 
provides a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era, 
eliminating the requirement that a veteran must also have one 
of the conditions specifically enumerated under 38 C.F.R. § 
3.309(e).  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The VA General Counsel has held that 
service on a deep-water naval vessel "off the shore" of 
Vietnam, in and off itself, may not be considered service in 
the Republic of Vietnam for purposes of 38 U.S.C.A. § 
101(29)(A) (West 2002).  VAOGCPREC 27-97; 62 Fed. Reg. 63604 
(July 23, 1997).   

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform disease consistent with 
chloracne; type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda (PCT); 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, PCT, or acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  The Board further notes that 38 U.S.C. § 
1116(a)(2)(F), as added by § 201(c) of the VEBEA, eliminated 
the requirement that respiratory cancers must be manifested 
within 30 years following service in the Republic of Vietnam.

Initially, it is noted that the appellant's personnel records 
confirm that he served aboard the U.S.S. IWO JIMA off the 
coast of Vietnam during the Vietnam era.  In addition, the 
appellant's DD 214, Certificate of Release or Discharge from 
Active Duty, confirms that his MOS was as a combat engineer.  
The appellant's DD 214 also shows that he received the 
Vietnam Service Medal and the Vietnam Campaign Medal.  
However, it is unclear from the service records as to whether 
the appellant himself went ashore during his tour of duty 
aboard the U.S.S. IWO JIMA.  The appellant testified in the 
September 2004 Travel Board hearing that his service aboard 
the U.S.S. IWO JIMA in the waters offshore Vietnam included 
visitation in the Republic of Vietnam.  Regardless of whether 
the veteran had service in Vietnam, the Board observes that 
COPD, ankylosing spondylitis, and degenerative joint disease 
of the spine, including the cervical spine, are not among the 
disabilities listed in 38 C.F.R. § 3.309(e).  Thus, the 
appellant may not receive the benefit of a rebuttable 
presumption that his COPD, ankylosing spondylitis, and 
degenerative joint disease of the spine, including the 
cervical spine, were caused by exposure to Agent Orange.  
38 C.F.R. §§ 3.307, 3.309 (2004).        

In the instant case, the Board notes that there is no 
competent medical evidence of record showing a connection 
between the appellant's respiratory disorder, currently 
diagnosed as COPD, back disability, currently diagnosed as 
ankylosing spondylitis and degenerative joint disease of the 
spine, and/or degenerative joint disease of the cervical 
spine, to his in-service Agent Orange exposure.  In this 
regard, as previously stated, in the appellant's December 
2002 VA examination, the examiner opined that the appellant's 
COPD, ankylosing spondylitis, and degenerative joint disease, 
all occurred post service and were not as likely related to 
conditions exposed to in service.  

The only evidence of record supporting the appellant's claim 
is his own lay opinion that his currently diagnosed COPD, 
ankylosing spondylitis, and degenerative joint disease of the 
spine, including the cervical spine, are related to his in-
service Agent Orange exposure.  However, the appellant has 
not been shown to possess the training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation, and his opinion thus does not constitute competent 
medical evidence.  See Espiritu, 2 Vet. App. at 495.      

The Board also notes that the United States Court of Appeal 
for the Federal Circuit ruled that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, as 
previously stated, the Board finds that the appellant's 
respiratory disorder, currently diagnosed as COPD, back 
disability, currently diagnosed as ankylosing spondylitis and 
degenerative joint disease of the spine, and degenerative 
joint disease of the cervical spine, are not the result of 
injury or disease incurred in, or aggravated by, his military 
service.    

The Board also recognizes the appellant's contention that his 
currently diagnosed COPD, ankylosing spondylitis, and 
degenerative joint disease of the spine, including the 
cervical spine, are related to in-service asbestos exposure.  
In this regard, the Board notes that there is no 
documentation of record showing that the appellant was 
exposed to asbestos during service.  In addition, the Board 
further observes that the record is devoid of a diagnosis of 
asbestosis.  However, even accepting as true that the 
appellant was exposed to asbestos during service, there is no 
evidence of record showing that the appellant's currently 
diagnosed COPD, ankylosing spondylitis, and degenerative 
joint disease of the spine, including the cervical spine, are 
related to any in-service asbestos exposure.  While the 
appellant is of the view that his currently diagnosed COPD, 
ankylosing spondylitis, and degenerative joint disease of the 
spine, including the cervical spine, are related to in-
service asbestos exposure, absent some indication that he 
possesses some medical expertise and/or training, his opinion 
does not constitute competent evidence of a link between the 
aforementioned disabilities, and any exposure to asbestos 
during service.  Espiritu, 2 Vet. App. at 494-95.  The only 
competent medical opinion of record which addresses the 
etiology of the appellant's currently diagnosed COPD, 
ankylosing spondylitis, and degenerative joint disease of the 
spine, including the cervical spine, is the opinion from the 
examiner from the appellant's December 2002 VA examination.  
As previously stated, the examiner opined that the 
appellant's COPD, ankylosing spondylitis, and degenerative 
joint disease, all occurred post service and were not as 
likely related to conditions exposed to in service.  Thus, 
the evidence does not support a conclusion that the 
appellant's currently diagnosed COPD, ankylosing spondylitis, 
and degenerative joint disease of the spine, including the 
cervical spine, are the result of in-service asbestos 
exposure.    

In light of the above, as there is no evidence of a 
respiratory disorder, to include COPD, a back disability, to 
include ankylosing spondylitis and degenerative joint disease 
of the spine, and/or degenerative joint disease of the 
cervical spine, in service, or arthritis within one year 
subsequent to service discharge, and there is no evidence 
which provides the required nexus between military service or 
to any incident therein, and a respiratory disorder, 
currently diagnosed as COPD, a back disability, currently 
diagnosed as ankylosing spondylitis and degenerative joint 
disease of the spine, and/or degenerative joint disease of 
the cervical spine, service connection for a respiratory 
disorder, to include COPD, a back disability, to include 
ankylosing spondylitis and degenerative joint disease of the 
spine, and degenerative joint disease of the cervical spine, 
is not warranted.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disorder, to include 
as due to exposure to herbicides and asbestos, is denied.   

Entitlement to service connection for a back disability, to 
include ankylosing spondylitis and degenerative joint disease 
of the spine, to include as due to exposure to herbicides and 
asbestos, is denied.   

Entitlement to service connection for degenerative joint 
disease of the cervical spine, to include as due to exposure 
to herbicides and asbestos, is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



